Citation Nr: 0410289	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  01-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for idiopathic cardiomyopathy, 
to include as secondary to service-connected thyroid hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to September 
1969 with unverified active duty from February 1991 to April 1991.  
This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefit sought on appeal.  The 
veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In this regard, the Board observes that while the December 2003 
Supplemental Statement of the Case included 38 C.F.R. § 3.159, the 
regulation promulgated by the VA to enact the VCAA, the record 
does not reflect the type of notice contemplated by the United 
States Court of Appeals for Veterans Claims (Court).  
Specifically, the record does not reflect that the veteran was 
ever informed of the information or evidence needed to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran in obtaining that evidence.  In the 
case of Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that the failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
the claim, as well as to inform the claimant which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error.  Consequently, in order to ensure 
due process, further development with respect to this matter is 
necessary.

On remand, the RO should also ensure that appropriate verification 
of the veteran's period of service from February 1991 to April 
1991 is of record.  

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should consider the veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure that the notification and 
assistance requirements of the VCAA are satisfied, including 
notifying the veteran of the information or evidence necessary to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran for obtaining evidence.  The RO 
must ensure that all VCAA notice obligations are satisfied in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A. (West 2002), and 
any applicable legal precedent.  

2.  The RO should request verification of the dates and types of 
service performed by the veteran from the appropriate government 
entity for the period from February 1991 to April 1991.

When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran unless he is notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





